Motion for leave to appeal from the March 12, 1996 judgment of Supreme Court dismissed upon the ground that the judgment does not finally determine the action within the meaning of the Constitution. Items of relief within a single cause of action cannot be expressly or impliedly severed (see, Burke v Crosson, 85 NY2d 10, 18, n 5; Sontag v Sontag, 66 NY2d 554, 555). Moreover, movant has not demonstrated that *873the counterclaims have been finally determined. Motion for re-argument of motion for leave to appeal denied. [See, 87 NY2d 1056.] Motion for a stay dismissed as academic.